United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604



                                     March 8, 2006

                                         Before

                           Hon. Richard A. Posner, Circuit Judge

                           Hon. Daniel A. Manion, Circuit Judge

                           Hon. Diane P. Wood, Circuit Judge



MARJORIE H. HOFSLIEN,                          ]   Appeal from the United
        Plaintiff-Appellant,                   ]   States District Court for
                                               ]   the Western District of
No. 05-2649                    v.              ]   Wisconsin.
                                               ]
JO ANNE B. BARNHART, Commissioner              ]   No. 04 C 822 S
of Social Security,                            ]
        Defendant-Appellee.                    ]   John C. Shabaz,
                                               ]        Judge.




       Page 4 of the slip opinion issued in this case on March 1, 2006, is amended as
follows: in the sixth line on that page, after the word "benefits," the following should
be inserted: "cf. Seth A. Seabury, Robert T. Reville & Frank Neuhauser, "Physician
Shopping in Workers’ Compensation: Evidence from California," 3 Journal of
Empirical Legal Studies 47 (2006)."